Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that claim 2 involve process of sending a video stream “along with information regarding the multiple alternative framings to other video conference points”. In response claims 2 does not teach this limitation.
Applicant also argues that the claimed method “enable each far end video conference endpoint to select best framing of the high resolution video stream for their setup and alleviates the near end video conference endpoint from having to send multiple specifically framed video streams. In response, the claims does not teach this limitation.

In response, Feng teaches {determining one or more framings of a video stream corresponding to the output of the camera based at least in part upon the detected one or more participants; see Col. 8, lines 52-56, 63-67, Col. 9, lines 1-10: face detection, and other video processing to assist in tracking speakers. As described in more detail below, for wherein each of the one or more framings comprises one or more corresponding portions of the video stream {Feng: Fig. 9A-B, el. 230B: framing a portion of the video, and Fig. 12C: 472}.
In response to Applicant’s argument that Feng does not describe features involving "transmitting data descriptive of the one or more framings, including the first framing, of the video stream to the one or more remote devices. Feng teaches, Col. 5, lines 9-20: the endpoint 10 can transmit video from both cameras simultaneously, and the endpoint 10 can let the remote endpoint 14 decide which view to .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 2, 4, 6-10, 13-15, 17-19, 21, 25-27, 30-33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Feng (US 8, 248448).
Regarding claim 2, Feng teaches, a method comprising: 
detecting one or more participants in an output of a camera associated with a first endpoint (Col. 8, lines 52 through Col. 9, lines 1-10);
determining one or more framings of a video stream corresponding to the output of the camera based at least in part upon 
Transmitting the video stream corresponding to the output camera to one or more remote devices (Fig. 9);

Regarding claim 4, Feng teaches, wherein the video stream corresponding to the output of the camera is sent to one or more of the second endpoints via a first channel (Fig. 1A, 1D).
Regarding claim 6, Feng teaches, wherein the descriptive data is transmitted to the one of the one or more of the remote devices with the video stream corresponding to the output of the camera via the first channel (Col. 5, lines 9-20).

Regarding claim 8, Feng teaches, wherein a second framing of the one or more framings is based at least in part upon the first participant (Fig. 9A-9B, framing the current speaker).
Regarding claim 9, Feng teaches, wherein the first participant is detected based at least in part upon an audio signal from a microphone associated with the first device (Fig. 9A-9B; speaking person).
Regarding claim 10, Feng teaches, wherein the one or more participants are detected based at least in part upon an audio signal from a microphone associated with the first device (Feng: abstract “new speaker”, Col. 2, lines 5-20; If another participant then starts speaking, then the endpoint determine the new speaker's location. Before directing the second camera at the new speaker's location, however, the endpoint switches output for the videoconference from the tight view of the second camera to the wide tight view of the first 
Regarding claim 13, Feng teaches, wherein a first framing of the one or more framings comprises two or more portions of the video stream corresponding to the output of the camera, and each portion of the two or more portions comprises at least a portion of one unique participant of the detected one or more participants (Fig. 9A, 12B).
Regarding claim 14, see claim 2 rejection.
Regarding claim 15,  Feng teaches, wherein the computer executable instructions, when executed by the processor, cause the processor to: detect a first participant of the one or more participants as an active speaker, and a second framing of the one or more framings is based at least in part upon the first participant (see claims 7-8 rejection).
Regarding claim 17, Feng teaches, wherein a second framing of the one or more framings comprises two or more portions of the video stream corresponding output of the camera, and each portion of the 
Regarding claim 18, see claim 2 rejection.
Regarding claim 19, (see claims 7-8 rejection).
Regarding claim 21, (see claim 13 rejection).
Regarding claim 25, Feng teaches, wherein at least one of the one or more remote devices is operable to generate the first framing from the transmitted video stream and provide the generated first framing for display (Fig. 9B).
Regarding claim 26, Feng teaches, wherein the at least one of the one or more remote devices is operable to generate the output of the camera from the transmitted video stream and provide the generated output of the camera for display (Fig. 9B).
Regarding claim 27, Feng teaches, wherein the first framing corresponds to a rectangular portion of the video stream (Fig. 9B).


Regarding claim 30, Feng teaches, wherein at least one of the one or more remote devices is operable to generate the first framing from the transmitted video stream and provide the generated first framing for display (Fig. 9B).
Regarding claim 31, Feng teaches, wherein the at least one of the one or more remote devices is operable to generate the output of the camera from the transmitted video stream and provide the generated output of the camera for display (Fig. 9B).
Regarding claim 32, Feng teaches, wherein at least one of the one or more remote devices is operable to generate the first framing from the transmitted video stream and provide the generated first framing for display (Fig. 9B).

.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 8, 248448) in view of Friel (US 20100123770).
Regarding claim 3, Feng teaches, output the video stream.
Feng does not teach wherein the video stream corresponding to the output of the camera of the video conference endpoint is a high resolution video stream.
Friel in the same art of endeavor discloses providing video stream in high resolution (FIG. 1A. A plurality of cameras 203, e.g., high definition video cameras that each provide a resolution with at least 600 lines of video).
Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Friel in order to improve the system and enhance the conference experience.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 8, 248448) in view of Henson (US 20110289220).
	Regarding claim 5, Feng discloses, the descriptive data.

	Henson teaches in a video conference, a first and second channel, wherein the second channel is used to transmit the metadata (Paragraph 25).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Henson in order to improve the system and increase the efficiency and speed of transmitting the data.
Claims 11-12, 16, 20, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 8, 248448) in view of Romano (US 20180109757).
Regarding claim 11, Feng teaches, the output of the camera is sent to the one or more second endpoints.

	Romano teaches in a video conference, communication between devices is sent through server (Paragraph 16, 25, 45).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Romano in order to improve the system and increase the efficiency and speed of transmitting the data.
 	Regarding claim 12, Feng teaches, the output of the camera is sent to the one or more second endpoints.
Feng does not teach wherein the descriptive data is sent to the one or more remote devices by way of a server.
	Romano teaches in a video conference, communication between devices is sent through server (Paragraph 16, 25, 45).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify 
	Regarding claim 16, Feng teaches, the video stream corresponding to the output of the camera is sent to the one or more second endpoints.
Feng does not teach wherein the video stream corresponding to the output of the camera is sent to the one or more second endpoints by way of a server, and the descriptive data is sent to the one or more second endpoints by way of the server.
	Romano teaches in a video conference, communication between devices is sent through server (Paragraph 16, 25, 45).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Romano in order to improve the system and increase the efficiency and speed of transmitting the data.
Regarding claim 20, Feng teaches, the video stream corresponding to the output of the camera is sent to the one or more remote devices.

	Romano teaches in a video conference, communication between devices is sent through server (Paragraph 16, 25, 45).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Romano in order to improve the system and increase the efficiency and speed of transmitting the data.
Regarding claim 29, wherein one of the one or more remote devices comprises a server (see claim 11).
	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 8, 248448) in view of Wang (US 20190007623).
Regarding claim 22, Feng teaches, framing active user.

	Wang teach in the video conferencing, wherein a first framing of the one or more framings frames two or more detected participants in a single framing, a second framing of the one or more framings frames the two or more detected participants in a set of separate framings, each separate framing including a unique participant of the two or more detected participants, and data descriptive of the first framing and the second framing is sent to the one or more second endpoints (Fig. 6C-6D).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify 
Regarding claim 23, see claim 22 rejection.
Regarding claim 24, see claim 22 rejection.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652